ad eyes tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jun se’tier rat uniform issue list legend taxpayer a company b plan c financial_institution d company e ira f amount amount amount dear this letter is in response to a request for a letter_ruling dated date as modified and supplemented by additional correspondence dated april and from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code regarding the distribution of big_number shares of company b stock from plan c the following facts and representations have been submitted under penalty of perjury in support of the ruling requested m t taxpayer a age at the time of distribution of big_number shares of company b stock from plan c asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to plan c’s failure to provide proper written notice regarding the rollover rules and tax consequences of the distribution of company b stock taxpayer a further represents that the big_number shares of stock have not been used for any purpose taxpayer a’s spouse participated in plan c a cash_or_deferred_arrangement under sec_401 and sec_401 of the code maintained by company b funds in plan c were held by financial_institution d taxpayer a represents that on date she and her spouse were divorced pursuant to a community_property settlement a court on date issued a qualified_domestic_relations_order qdro awarding taxpayer a a interest in her former spouse’s account balance in plan c in mid-october of taxpayer a requested a distribution of the plan_administrator mailed taxpayer a’s attorney a letter dated date which stated the qdro satisfied the requirements of sec_414 of the code on date an account was established for taxpayer a’s share of plan c amount during her conversation with the plan_administrator taxpayer a represents she was not informed of the policy of plan c to automatically distribute full account balances to alternate payees days after mailing an account information_letter taxpayer a also represents she was not asked what she wanted done with the remaining balance in her account nor was she told that if she took no action the balance would be distributed on date taxpayer a received a distribution of amount from plan c taxpayer a did not intend to rollover amount company e is the transfer agent for company b’s stock pursuant to established policy if a participant or alternate_payee is due a distribution of stock from plan c the plan_administrator transmits electronic notice to company e that it will transfer shares of stock in plan c in their name on date the administrator of plan c notified company e of a transfer of big_number shares of company b stock in plan c to taxpayer a on this same day an account was set up for taxpayer a by company e and big_number shares of stock were transferred on date taxpayer a received a form 1099-r reporting the big_number shares of company b stock as a gross distribution of amount and a taxable_distribution of amount taxpayer a called the plan_administrator and was informed that the shares had been distributed by way of company e taxpayer a represents this was the first time she learned about the electronic transfer of the shares of stock and that company e was holding them in her name in a non- ira account taxpayer a did not discuss the transfer with company e until after she called the plan_administrator to inquire about the form 1099-r w b at the time of the transfer of the big_number shares of stock taxpayer a represents she did not receive notice of the transfer by company b the administrator of plan c or company e the plan_administrator stated that taxpayer a should have been notified of the distribution policy he believed taxpayer a had been sent written notice of it account information_letter but could not verify that this information was sent taxpayer a does not recall receiving notice of the distribution policy after discussions with company e on date the shares of company b stock from plan c were transferred to ira f for the benefit of taxpayer a based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of big_number shares of stock sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions’ sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by guivsousy he u ‘han a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of big_number shares of company b stock was due to plan c’s failure to provide proper written notice regarding the rollover rules and tax consequences of the distribution of company b stock therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of big_number shares of company b stock from plan c provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the big_number shares of company b stock contributed to ira f c of the code will be considered a rollover_contribution within the meaning of section no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about i d at sincerely yours blr a wlhew manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
